DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10952159. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
Application 
Patent
1. A method, comprising: facilitating, by network equipment comprising a processor, receiving a first value indicative of a classification type of a user equipment and a second value indicative of a vertical distance measurement of the user equipment; and based on the vertical distance measurement being determined to be within a defined measurement range and based on the classification type, facilitating, by the network equipment, to the user equipment, transmitting a parameter selected from a group of parameters, wherein the parameter comprises instructions related to adjustment of a setting of the user equipment.  

1. A method, comprising: facilitating, by a user equipment comprising a processor, transmitting, to network equipment, a signaling message that comprises a first flag set to a first value that indicates a device type of the user equipment and a second flag set to a second value that indicates a distance measurement with respect to a reference point; and adjusting, by the user equipment, a first configurable setting and a second configurable setting of the user equipment based on an instruction received from the network equipment in response to the transmitting, wherein the distance measurement is a vertical distance measurement, and wherein the second flag is set based on an indicator in the signaling message being changed based on a determination that the vertical distance measurement is within a defined measurement range.


	-Regarding to the different between the Application and Patent, it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (Pub. No. 20120021737).
- With respect to claims 1-4, 7, 11-12 and 18-20, Luo teaches a method, comprising: facilitating, by network equipment comprising a processor, receiving a first value indicative of a classification type of a user equipment and a second value indicative of a vertical distance measurement of the user equipment (e.g. the mobile station send original or paging response to Base Station, the original message has information of users and the distance from the Base station see Abstract and par. 41); and based on the vertical distance measurement being determined to be within a defined measurement range and based on the classification type, facilitating, by the network equipment, to the user equipment, transmitting a parameter selected from a group of parameters, wherein the parameter comprises instructions related to adjustment of a setting of the user equipment (e.g. the step of distinguishing user type according to information in an origination message from a mobile station that the base station transmits power control bits information to the mobile station see abstract, par. 7, 32,41 and claims 1-2: and the dynamical adjustment steps in Claims 2 which consider as the operation parameter.)  Luo implicitly teaches the vertical distance measurement however it would have been obvious to a person of ordinary skill in the art before the effective filing date to know the distance between the UE and base station can be vertical distance to determine the location of UE with base statin from communication.  

	
Claim 5, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Kotecha et al (Patent No. 9537561).
- With respect to claim 5, Luo fails to teach wherein the parameter is related to a handover instruction that indicates a movement of communication of the user equipment between the network equipment, and wherein the parameter is selected based on the vertical distance measurement satisfying a function of a defined altitude value.  Kotecha teaches wherein the network device is a first network device and wherein the second instruction comprises a hand-off instruction that indicate a movement of the mobile device from the first network device to a second network device (e.g. Fig. 8-9 teaches steps of handoff), therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to implement the handoff instruction into Luo’s invention for selecting service between network in communication.
- With respect to claims 8-10 and 15-17, Luo fails to teach the classification type is a type indicating that user equipment is an unmanned aerial vehicle, drone or self-power flight, however Kotecha teaches the UAV (in Fig. 1) which implement into mobile station of Luo’s invention that would have been obvious to a person of ordinary skill in the art before the effective filing date to implement the UAV for mobile to self-flying.

Allowable Subject Matter
Claims 6, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/            Primary Examiner, Art Unit 2471